     Case 3:17-cv-00148-LRH-WGC Document 41 Filed 04/19/21 Page 1 of 1



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA

 6

 7    CARL DEAN EDWARDS,                                Case No. 3:17-cv-00148-LRH-WGC
 8                       Petitioner,                    ORDER
 9           v.
10    WARDEN FILSON, et al.,
11                       Respondents.
12

13          In this closed habeas corpus action under 28 U.S.C. § 2254, petitioner has filed an ex parte

14   motion for emergency hearing and for appointment of counsel for A.D.A. claims. ECF No. 38,

15   39. Petitioner put two case numbers on the document: This case number, and 3:20-cv-00716-

16   APG-WGC. The other action is a civil rights action in which petitioner claims that prison

17   officials have violated the Americans with Disabilities Act, among other claims. The motions

18   have been filed in both actions. Based upon the allegations in the motions and the nature of the

19   other action, petitioner should not have filed the motions in this action. The court will strike the

20   motions in this case only.

21          IT THEREFORE IS ORDERED that the clerk of the court STRIKE the ex parte motion

22   for emergency hearing (ECF No. 37) and the motion for appointment of counsel for A.D.A.

23   claims (ECF No. 38).

24          DATED this 19th day of April, 2021.
25                                                          ______________________________
                                                            LARRY R. HICKS
26                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                        1
